Case 1:20-cv-01228-CFC-JLH Document 31 Filed 03/04/21 Page 1 of 2 PagelD #: 1834

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

WSOU INVESTMENTS, LLC,
Plaintiff,
Civ. No. 20-1228-CFC/JLH

Vv.

XILINX, INC.,

Defendant.

 

WSOU INVESTMENTS, LLC,
Plaintiff,
Civ. No. 20-1229-CFC/JLH

V.

XILINX, INC.,

Nemeee4 Meme ree Neue” Nene ee Nee” ee” ee”

Defendant.

 

WSOU INVESTMENTS, LLC,
Plaintiff,
Civ. No. 20-123 1-CFC/JLH

Vv.

XILINX, INC.,

Neme New Nee” See” Nee Ne See” See” ee”

Defendant.
Case 1:20-cv-01228-CFC-JLH Document 31 Filed 03/04/21 Page 2 of 2 PagelD #: 1835

 

WSOU INVESTMENTS, LLC, )
Plaintiff,

V. Civ. No. 20-1232-CFC/JLH
XILINX, INC.,
Defendant.
WSOU INVESTMENTS, LLC, )
Plaintiff, ;

v. ; Civ. No. 20-1233-CFC/JLH
XILINX, INC.,
Defendant.

ORDER OF REFERENCE

At Wilmington this 4" day of March, 2021, pursuant to 28 U.S.C. § 636(b);

IT IS ORDERED that the above-captioned cases are hereby referred to
Magistrate Judge Jennifer L. Hall to hear and resolve all pretrial matters up to and
including expert discovery matters (but not summary judgment motions, Daubert
motions, or pre-trial motions in limine). The above caption shall be used in all

subsequent filings in this case.

ln ¢ OY

United States Distrjff Judge
